ON Petition to Reheau.
Petition to rehear is filed in this cause in which the following argument appear^:-
“Therefore, if this Court holds that the Chancellor did, in his second opinion, base his opinion upon the statutory writ which required a trial de novo, then this court must try the case de novo and pass upon the Assignments of Error which your complainant has filed with this court.
“In the instant case, the complainant saw no necessity for introducing any new evidence at the hearing because he felt the entire record as presented to the Chancellor on the hearing, established the preponderance of the evidence which would entitle him to the license as prayed for.” (Our Italics.)
*362Such is the gist of the petition and its objection to our former opinion.
(1) This Court, being exclusively an appellate tribunal, Code sec. 10631; Memphis Street Railway Co. v. Byrne, 119 Tenn. 278, 320, 104 S. W. 460, has no jurisdiction to try “cases de novo.” Foster v. State, 180 Tenn. 164, 172, 172 S. W. (2d) 1003; In re Bowers, 138 Tenn. 662, 668, 669, 200 S. W. 821.
(2) The fact that the Chancellor found the preponderance of the evidence against petitioner, when petitioner “felt” that the preponderance was in his favor, is no ground for insisting that this Court reweigh the evidence. In view of the concurrent finding by the Board and the Chancellor, the limit of our legitimate review was to find material evidence to support the concurrence. Ezell v. Hake, 184 Tenn. 319, 198 S. W. (2d) 809; National Optical Stores Co., Inc. v. Bryant, 181 Tenn. 266, 181 S. W. (2d) 139.
Though the case of Anderson v. Memphis, 167 Tenn. 648, 72 S. W. (2d) 1059, 1061, was an appeal in a tax case, the decision was made to construe and limit the general application of Code secs. 9008 through 9018, which sections first became the law by their inclusion in the Code of 1932. Since its delivery, the Anderson opinion by Swiggabt, J., has been followed and cited in practically all the cases brought here under Code secs. 9008 through 9018. The following general rule, which applies alike to all administrative boards and commissions, finally disposes of the petition here and fully supports the limits of the Chancellor’s opinion and our review of it:
“There is, however, no support for the conténtion that this language of the statutes has the effect of over*363throwing the established practice by subjecting the merits of every action of statutory commissions and boards to judicial review, substituting the discretion of the Circuit or Chancery Courts for that of administrative bodies. To so construe the statute would be to broadly extend the judicial power into a field heretofore considered the proper domain of the executive or administrative powers of the State government. Insurance Co. v. Craig, 106 Tenn. 621, 639-642, 62 S. W. 155. Such an extension of judicial power is one which the courts have been and are properly loath to assume, and may not be accomplished by judicial construction of even a doubtful statute.” Anderson v. Memphis, 167 Tenn. 648, 653, 72 S. W. (2d) 1059, 1061.
Of the scope and purpose of the opinion in the Anderson Case, GreeN, J., said in the course of his opinion in McKee v. Board of Elections, 173 Tenn. 269, 274, 117 S. W. (2d) 752, 754:
“Section 9008 of the Code neither enlarges nor diminishes the scope of review by certiorari. It only prescribes procedure. Anderson v. Memphis, 167 Tenn. 648, 72 S. W. (2d) 1059; Prosterman v. Tennessee State Board of Dental Examiners, 168 Tenn. 16, 73 S. W. (2d) 687.”
TJnder these authorities the scope of our legitimate review of the facts was as we stated it in our former opinion. The petition to rehear is denied.
All concur.